 In the Matter of EARL MOMILLIAN COMPANY,EMPLOYERandLODGE744,DISTRICT 37, INTERNATIONAL ASSOCIATIONOFMACHINISTS,PETITIONERCase No. 16-RC-221.Decided February14,1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearingofficer'srulings made at the hearingare freefrom prejudicialerror and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer, a Texas corporation with its principal officeand plant located in Houston, Texas, is engaged in the business ofreconditioning Fordengines,fuel pumps, carburetors, and distrib-utors, exclusively for Ford dealers.The Employeroperates undera franchise from the Ford Motor Company,coveringthe Houstonterritory, which comprises the southern half of Texas from the borderof Louisiana to the border of Mexico at Del Rio, Texas.The Em-ployer does business only with dealers located within the State ofTexas.The reconditioning is conducted on an exchange basis, thedealer exchanging an old motor for each reconditioned motor.New parts used by the Employer in reconditioning motors arepurchased from a Ford Motor Company distributor located in Hous-ton,Texas.Cleaningmaterials,grindingmaterials, tools, andmachinery are purchased, for the most part, from distributors lo-cated in Houston, Texas.All the parts purchased from the FordMotor Company, and most of the other materials, tools, and machinerypurchased by the Employer are manufactured outside the State.During the year 1947, the Employer made sales amounting to$492,047, and purchases amounting to $362,310.04, $10,223.04 of"Chairman Herzog and Members Houston and Murdock.81 N. L. R B., No. 114.639 640DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich were made directly from sources outside the State.'FromJanuary 1, 1948, to July 31, 1948, the Employer made sales amountingto $515,740.12, and purchases amounting to $250,796.78, $9,569.98 ofwhich were made directly from sources outside the State.Duringboth the 1947 and the 1948 periods, the purchases made by the Em-ployer from the Ford Motor Company distributor in Houston repre-sented more than 60 percent in value of the Employer's gross pur-chases.The Employer moved to dismiss the petition on the ground that itsoperations are essentially local in character and do not affect com-merce within the meaning of the Act.The Employer's motion wasbased, in part. upon a ruling of the Wage and Hour Division of theDepartment of Labor that the Employer's shop employees, the em-ployees herein involved, are not covered by the Fair Labor StandardsAct.The application of that Act, however, is limited toemployees`.engaged in commerce or in the production of goods for commerce." 2The Board's jurisdiction is not so limited, but extends to employersand employees whose operations "affect commerce."We find, con-trary to the Employer's contention, that it is engaged in commercewithin the meaning of the Act,3 and we shall therefore deny the Em-ployer's motion to dismiss.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at its Hempstead High-way Plant in Houston, Texas, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :1The Employer sends connecting rods for reconditioning on an exchange basis to a com-pany located outside the State of Texas.The figures set forth above as representing theEmployer's out-of-State purchases cover payments for such reconditioning services as wellas purchases made outside the State of plant machinery and equipment.2 29 U. S. C. § 206, 207.a Cf.Matter of Liddon White Truck Company,Inc.,76 N. L. R. B.1181;Matter of PuritanChevrolet, Inc., 76N. L. R. B. 1243.If this were a matter of first impression,Chairman Herzog would not exercise jurisdie-tion in this case.He believes,however, that he is bound by the majority decision of thefull Board in theLiddon Whitecase, to which he dissented early in 1948.He considers theessential commerce facts and the character of the enterprise here to be indistinguishableas a practical matter from those passed upon in the earlier case.The Chairmanbelievesthat it would only serve to confuse the Board's Regional Offices, as well as employers andlabor organizations in the automobile retail trade,to draw the distinctions suggested in thedissenting opinion. EARL McMILLIAN COMPANY641All production and maintenance employees,' including all employeesengaged in the erection, installing, dismantling, and/or repairing ofmachinery, but excluding all other employees, guards, watchmen, officeand clerical employees, professional employees, and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Lodge 744, District 37, International Association of Ma-chinists.MEMBERMURDOCK,dissenting :I would dismiss the petition because I believe that the employer'soperations are essentially local in character and that the effect on com-merce is too slight for me to conclude that it would effectuate the poli-cies of the Act to assert jurisdiction.The Employer's business isreconditioning old automobile motors which come from within theState and are sold within the State.This is plainly an enterprisewhich in its main aspects is entirely local in character, and applicableprecedents would require dismissal.5Except for a minute number4 The parties stipulated that the following job classifications or employees in the followingjob classifications (but not necessarily limited to the followingjob classifications) areproperly included within the meaning of"production and maintenance employees" :valveassembly, porters,rod machine operators,engine assembly,parts men,boring bar operators,valve disassembly,block honing,rod cut-back,fuel pump assembly,steam cleaning,enginetester, cleaning department employees,carburetor assembly,valve machine operator, blockrepair, valve seat grinder,crankshaft grinding,valve assembly, bore bar operator,oil pumpassembly,engine disassembly,C.S.grinder,distributor assembly,pin fitting,engineinspection,small parts disassembly.5Matter of Richter Transfer Company,80 N. L.R. B. 1246;Matter of Texas Construo-tion Material,80 N L. R B. 1248. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDpurchased from sources outside the State, all the new parts used inreconditioning the motors are purchased from the stock of a Forddistributor within the State.The fact that these parts were orig-inally manufactured outside the State does not change the essentiallylocal character of the Employer's business.I cannot agree with my colleagues that this case is controlled byLiddon White Truck Company r-and succeeding cases in which theBoard has asserted jurisdiction over retail automobile dealers. Inthose cases, the Employer's main product-automobiles of substantialvalue-regularly came from without the State for retail distribution.There is no such flow of interstate commerce in the instant case, as themain product, reconditioned motors, comes from within the State andnever leaves the State, and the new parts which are incidentally addedin the process are almost entirely purchased from local stocks withinthe State.8 76 N. L.R. B. 1181.